DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 07/15/2022 prior art Mesana as modified by Connor and Sturman would not read on the claim limitations with respect to the serially connected balloon segments that forms a step. However, it is to be noted that the claims does not state the segments are serially connected along a longitudinal axis. The balloon segments of Mesana do have opposing walls, are serially connected in that they are successive parts as seen in figure 27 and can form a step as seen in figure 27. The rejection has been maintained below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2008/0183273 to Mesana in view of U.S. Patent Publication 2014/0336741 to Connor and in view of U.S. Patent Publication 2008/0319415 to Shturman.
As to claim 18, Mesana discloses a balloon catheter (the balloon catheter 130, figure 21, paragraph 71, usable with the balloon configuration of figure 23, 26, 27, paragraph 63,64), capable for TIPS procedures (paragraph 9, the balloon catheter is capable for performing a TIPS procedure), being provided with a balloon (262,264), supply lines (separate lumens”, paragraph 76, the system 130 can be used with the  stent barrels 262,264) in the catheter leading to the balloon, which allow the balloon to be pressurized (paragraph 76), and a central lumen (lumen for 136) for a guide wire (136), wherein the balloon in its expanded state is subdivided into at least two segments (262,264), each segment having a separated supply line for pressurizing purposes (paragraph 76), and wherein the at least two segments of the balloon are of different diameters (figure 27), with these segments merging into one another by forming a step (figure 27, where the segments contact eachother can be the step as seen in figure 27, paragraph  64), characterized in that the balloon comprises opposing walls that are non-sharing (figure 27, paragraph 64), and that the segments are serially connected (the balloon segments are serially connected as seen in figure 27, they may not be serially connected in a successive manner along a longitudinal axis of the device, but the balloon segments are serially connected as seen in at least figure 27) to each other via spots located on and between opposing walls (paragraph 64, the “attachment” between the walls can be serially connected in that they are “serially spaced”, or “successively attached to eachother”, and the attachment is located on and between opposing walls), and the first segment is enlarged relative to the diameter of the second segment (figure 27). Mesana discloses the balloon catheter of figure 21 can be used with the previously described stent assemblies (paragraph 76), which can be the barrels 262,264 (previously disclosed in paragraph 64). If it is not apparent to one of ordinary skill in the art before the effective filing date, that the system of figure 21 which comprises the supply lines, and guidewire lumen can be used with the embodiment of figure 27, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of figure 21 with the supply lines, and guidewire lumen with the embodiment of figure 27 in order for percutaneous insertion and deploying of a double barrel stent of figure 27. However, Mesana is silent about the individual weld spots, the first segment is spherical like, and is enlarged by 50-100% relative to the second segment. 
Mesana does disclose the stent barrels can be of any shape (paragraph 63,64,68) and further embodiments that seem to spherical (figure 25). The specification as originally filed states that the proximal area can be more spherical (paragraph 39) but does not state that the spherical shape will be of any specific or novel use. Therefore, the shape of the balloon can be variant as taught Mesana in order that it will perform the function of expanding a stent. A spherical like stent of Mesana will seem to expand a given shaped stent of choice to a desired degree. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first segment of Mesana be spherical as a design choice in order to expand a similarly shaped stent. 
Mesana further seems to disclose the first segment is enlarged 50-100% relative to the diameter of the segment stent  based on the figure 27. Connor teaches a similar device (balloon catheter for expanding stents, abstract), where a spherical like first segment is enlarged 50-100% relative to other segments (figure 28, 30) for the purpose of applying a non-uniform expansion of two different sized stents to change the porosity of the stents (paragraph 188, 189, 192). The porosity of the stents is the result of being enlarged more to fit within a different sized location. Mesana does disclose the use of different sized stents barrels. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first segment of Mesana enlarged by 50-100% as taught by Connor in order for applying a non-uniform expansion of two different sized stents to change the porosity of the stents. 
Shturman teaches a similar device (balloon catheter, abstract) that have balloons segments bonded by spot welds (paragraph 87) for the purpose of using a known mechanism to connect segments along a balloon. The “connection”, or “spot welds” can be a similar substitute of the “attachment mechanism” of Mesana in order to attach and secure a balloon in place. It would have been obvious to one of ordinary skill in the art before effective filing date to use the spot welding of Shturman as the attachment mechanism of Mesana in order for purpose of using a known mechanism to connect segments along a balloon.
As to claim 19, with the device of Mesana, Connor, and Shturman above, Mesana discloses a crimped on stent (10, paragraph 77). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771